Citation Nr: 1017673	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-42 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for coronary artery disease status post coronary artery 
bypass graft.

2.  Entitlement to special monthly compensation (SMP) based 
upon the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for the Veteran's heart disability and denied SMC based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.  In March 2008, the Board 
remanded the claim for additional development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's coronary 
artery disease has been manifested by evidence of ventricular 
hypertrophy with ejection fraction of 55 percent or greater; 
however, the objective medical evidence does not reflect that 
a workload of 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope.

2.  Service connection is in effect for: (1) diabetes 
mellitus with diabetic retinopathy, rated 60 percent 
disabling; (2) bowel incontinence secondary to prostate 
cancer, rated 60 percent disabling; (3) the residual of 
prostate cancer with voiding dysfunction, rated 40 percent 
disabling; (4) coronary artery disease status post coronary 
artery bypass graft, rated 30 percent disabling; (5) left 
shoulder bursitis, rated 20 percent disabling; (6) 
hypertension, rated as 10 percent disabling; (7) bilateral 
hearing loss, rated as zero percent disabling;  (7) 
sinusitis, rated as zero percent disabling;  and (8) erectile 
dysfunction, rated as zero percent disabling.

3.  The Veteran's service-connected disabilities do not 
render him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  No service-connected 
disabilities result in an inability to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
an inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; an inability 
to attend to the wants of nature; or physical or mental 
incapacity that requires care or assistance on a regular 
basis against the hazards or dangers inherent in his daily 
environment.

4.  The Veteran is not substantially confined to his house or 
its immediate premises as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease status post coronary artery bypass 
graft have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Codes 7005, 7017 (2009).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009); 38 U.S.C.A. § 
1155 (West 2002).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The Veteran's heart disorder, coronary artery disease status 
post coronary artery bypass graft, has been assigned an 
initial evaluation of 30 percent pursuant to Diagnostic Code 
7017, which pertains to coronary bypass surgery.  38 C.F.R. § 
4.104, DC 7017 (2009).  The Board also finds that DC 7005, 
which pertains to coronary artery disease, is also pertinent.  
Under DCs 7005 and 7017, a 30 percent evaluation is warranted 
where there is workload of greater than 5 METs but not 
greater than 7 METs resulting in resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or, where there is 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray. 

A 60 percent evaluation is warranted where there is evidence 
of more than one episode of acute congestive heart failure in 
the past year; or, workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. 

Finally a 100 percent evaluation is warranted where there is 
chronic congestive heart failure; or workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

Private treatment records beginning in July 2001 reflect that 
the Veteran underwent a pacemaker implantation.  A November 
2001 record reflects that the Veteran was status post a 
coronary bypass graft, and he was experiencing atheroemboli 
in his hand and foot.  The exact date of the coronary bypass 
graft is unclear from the record.  In November 2001, the 
Veteran was found to have normal left ventricular function 
with an ejection fraction of 55 percent or greater.  There 
was left ventricular hypertrophy.  In December 2001, the 
Veteran had recovered from the atheroemboli and the skin of 
his right hand and right foot were normal.  He denied having 
any chest pain, pressure, tightness, or typical angina.  His 
breathing was better post-operatively.  He had occasional 
episodes of atypical chest pain.  On a January 2002 stress 
test, the Veteran was found to have adequate exercise 
tolerance.  There were no typical symptoms of angina and his 
rhythm was paced.  His blood pressure was normal.  He was 
cleared to begin cardiac rehabilitation.  In November 2003, a 
stress test reflected no exercise induced arrthymias.  There 
was moderate to severe fixed attenuation at the apex, 
consistent with a myocardial scar.  There was mild left 
ventricular systolic dysfunction with ejection fraction at 48 
percent. 

In November 2004, the Veteran's cardiologist submitted a 
statement that the Veteran's overall condition was 
deteriorating.  He stated that the Veteran was severely 
limited due to his diabetic neuropathy.  With regard to his 
heart disease, the physician stated that he had dyspnea with 
minimal levels of exertion and was unable to "do anything 
beyond simply walking around the household."  His dyspnea 
made it so that he had to sleep with his head elevated.  The 
physician stated that his symptoms were consistent with 
congestive heart failure.  His ejection fraction was noted in 
October 2003 to be at only 48 percent.  

A July 2004 private treatment record reflects that the 
Veteran experienced heartburn and a choking sensation at 
night.  He was advised to sleep on a wedge pillow, and 
prescribed medication to resolve his gastroesophageal reflux 
disease.   

VA treatment records dated in June 2005 reflect that the 
Veteran denied any shortness of breath, chest pain, or 
palpitation.  His coronary artery disease was assessed as 
asymptomatic, and he was taking Atenolol daily.  In June 
2006, the Veteran's coronary artery disease was also assessed 
as controlled, and the Veteran reported that he was 
asymptomatic.  

Private treatment records reflect that in June 2006, the 
Veteran denied having any chest pain, pressure, or tightness.  
He had no shortness of breath on normal daily activity.  
There was no orthopnea, paroxysmal nocturnal dyspnea (PND), 
or syncope.  On August 2006 stress testing, there was no 
typical symptoms of angina, and rhythm was normal.  Resting 
ejection fraction was 54 percent, increasing to 55 percent 
after pharmacologic stress.  The findings were consistent 
with stress-induced ischemia in the anterolateral wall.  In 
September 2006, the Veteran was seen for an examination prior 
to a cardiac catherization for an abnormal rubidium cardiac 
PET scan.  He did not have any symptoms despite the 
abnormality.  EKG testing reflected a normal paced rhythm.  
In March 2007, he denied any chest pain, pressure, or 
tightness.  He did have shortness of breath with exercise, 
but not when completing daily activities.  There was no 
palpitations or syncopal episodes.  In May 2007, the Veteran 
was seen for a generator change with his pacemaker.  He 
stated that he was feeling well, though his activity was 
limited due to neuropathy.  He denied any chest pain, 
syncope, dyspnea, or palpitations.  An EKG interpretation 
revealed normal sinus rhythm.  Left ventricular function was 
normal, with an ejection fraction of 55 percent.  In 
September 2007, he denied any chest pain, pressure, 
tightness, or typical angina.  He did have shortness of 
breath with relatively low impact activity.  He was being 
followed by a lung specialist for these symptoms.  He did not 
describe any orthopnea or PND.  He did not have any 
palpitations or syncopal episodes.  In September 2008, an EKG 
examination revealed left ventricular function that was in 
the low normal range, with ejection fraction estimated at 55 
percent.  There was moderate asymmetric hypertrophy present.  
Then, in May 2008, the Veteran reported progressive shortness 
of breath with exertion.  He did not have orthopnea or PND.  
He had mild pedal edema.  There was no chest pain or typical 
angina symptoms.  There were no palpitations or syncopal 
episodes.  In September 2008, the Veteran reported shortness 
of breath even when just walking to the mailbox or taking out 
the trash.  He had occasional episodes of orthopnea.  On 
September 2008 follow-up stress testing, however, the Veteran 
was noted to have no symptoms of angina, and the stress test 
did not result in any abnormal findings when compared to 
previous results.   EKG testing prior to and after September 
2008 reflect an ejection fraction of 55 percent or greater.  
In March 2009, the Veteran reported shortness of breath on 
exertion, that had remained stable.  He reported no other 
symptoms related to his heart disease.  Resting ejection 
fraction was 52 percent, increasing to 62 percent after 
pharmacologic stress.  

Private treatment records related to the Veteran's diabetes 
management reflect that the Veteran consistently denied 
shortness of breath, chest pain, or PND throughout the 
pendency of the appeal.

In March 2008, the Board remanded the claim in order to 
afford the Veteran a current VA examination to determine the 
current severity of his heart condition.  However, the 
Veteran stated in August 2009 that he could not report to the 
Bay Pines VA medical facility due to the long distance drive 
and his physical limitations.   As a result, the Board must 
come to a determination solely on the basis of information 
included in the record.  38 C.F.R. § 3.655 (2009).  

The Board finds that an evaluation in excess of 30 percent is 
not warranted in the instant case.  For one, because there is 
no VA heart examination of record, MET findings are absent 
from the record.  VA and private treatment records do not 
reflect MET results.  When reviewing the medical evidence, 
there is no indication that the Veteran's heart condition has 
caused him to experience dyspnea, fatigue, angina, dizziness 
or syncope when completing tasks of moderate intensity, akin 
to METs greater than 3 but not greater than 5, such as 
leisure or light bicycling, or at home exercises.  The 
objective medical evidence reflects that the Veteran has 
generally denied experiencing shortness of breath, fatigue, 
angina, dizziness, or syncope throughout the period of 
appeal.  And, although in May 2008 and in September 2008 he 
reported a significant increase in shortness of breath on 
activity, such as walking to the mailbox or taking out the 
trash, a follow-up stress test did not reflect an increase in 
the severity of the Veteran's heart disease so as to warrant 
a higher rating.  Also, a September 2008 EKG exhibited a left 
ventricular function in the low to normal range with an 
ejection fraction estimated at 55 percent.  To that extent, 
there is no evidence the Veteran suffers from left ventricle 
dysfunction with an ejection fraction of less than 50 
percent.  Although in October 2003 and in November 2003 the 
Veteran was found to have an ejection fraction of only 48 
percent, this finding does not comport with the results found 
prior to and proceeding these dates, suggesting that these 
findings are not reflective of the normal severity.  
Significantly, in November 2001 and in January 2002, the 
Veteran's ejection fraction was over 55 percent, and in 
August 2004, December 2004, and in findings dated until 2008, 
the Veteran's ejection fraction was always above 50 percent.  
Finally, the Board notes there is no evidence of congestive 
heart failure, either on a chronic basis or acutely occurring 
more than once per year.  Accordingly, a rating higher than 
30 percent is not warranted.

Consideration has been given to different percentage ratings 
for different periods of time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
staged ratings are not indicated in the present case, as the 
Board finds that the weight of the credible evidence shows 
that the Veteran's service-connected coronary artery disease 
has not warranted a rating greater than 30 percent at any 
time during the pendency of the appeal.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to SMC Based On the Need for Regular Aid and 
Attendance

The Veteran claims that he is entitled to SMC based on the 
need for regular aid and attendance of another person as a 
result of his service-connected disabilities.  These 
disabilities include (1) diabetes mellitus with diabetic 
retinopathy, rated 60 percent disabling; (2) bowel 
incontinence secondary to prostate cancer, rated 60 percent 
disabling; (3) the residual of prostate cancer with voiding 
dysfunction, rated 40 percent disabling; (4) coronary artery 
disease status post coronary artery bypass graft, rated 30 
percent disabling; (5) left shoulder bursitis, rated 20 
percent disabling; (6) hypertension, rated as 10 percent 
disabling; (7) bilateral hearing loss, rated as zero percent 
disabling;  (7) sinusitis, rated as zero percent disabling;  
and (8) erectile dysfunction, rated as zero percent 
disabling.  After reviewing the evidence, however, the Board 
finds no basis to grant this claim.

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A Veteran will be considered in need of regular 
aid and attendance if he or she:  (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less;  (2) is a patient in a nursing home 
because of mental or physical incapacity; or  (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person:  the inability of the Veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable;  frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without such 
aid;  the inability of the Veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness;  the inability to attend to the wants of 
nature;  or an incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the Veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as permanent and total (but not including total rating based 
upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i) (2009).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran asserts that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person.  He specifically asserts that 
he is entitled to this increased level of compensation 
because as a result of his service-connected disabilities, in 
particular, his diabetes with peripheral neuropathy and his 
bowel and bladder incontinence related to the residuals of 
his prostate cancer, he is unable to leave the home on a 
regular basis, is unable to drive long distances, and lives 
in fear that he will accidently soil himself if not near a 
bathroom at all times.  

By way of history, in November 1999, the RO granted service 
connection for the Veteran's prostatic carcinoma and assigned 
a 100 percent rating due to the active process of the 
disease.  At the same time, because the Veteran met the 
scheduler criteria, the RO granted the Veteran entitlement to 
special monthly compensation based upon housebound status, 
effective June 28, 1999.  In October 2000, the RO decreased 
the Veteran's prostatic carcinoma with voiding dysfunction 
rating from 100 percent to 40 percent disabling, based upon a 
May 2000 VA examination reflecting that the Veteran was no 
longer undergoing radiation therapy or any other treatment 
for prostate cancer.  As a result, because the Veteran was no 
longer in receipt of a 100 percent rating, he was determined 
to no longer meet the criteria for SMC based upon housebound 
status, and the SMC rating was discontinued effective 
February 1, 2001. 

In September 2000, in support of his claim for SMC based upon 
housebound status, the Veteran submitted a statement that he 
voided nine times per day and three times per night, with 
dribbling with any amount of activity.  He experienced 
uncontrollable bowel movements and wore Depend diapers that 
needed to be changed three to four times per day.  Because of 
the smell and embarrassment, the Veteran did not socialize 
with others, and rarely left the home.  

By a July 2003 rating decision, in order to account for the 
Veteran's significant bowel problems, the RO granted service 
connection for bowel incontinence as a residual of the 
Veteran's prostate cancer radiation therapy, and assigned a 
60 percent rating.  

As an initial matter, the Board notes that the VA attempted 
to obtain two VA examinations in order to rate the Veteran's 
claims related to his bowel and bladder incontinence and his 
application for SMC.  However, the Veteran did not report to 
his July 2001 examination or to the July 2009 VA examination.  
In July 2001, the Veteran stated that he was unable to attend 
the examination because his medical problems prevented him 
from driving the 70 miles to the Bay Pines VA medical center.  
He stated that he suffered from labile diabetes, his legs 
hurt, he was dizzy, and he had poor vision.  He had recently 
undergone pre-pacemaker surgery, and was not well enough to 
travel.  In August 2009, he stated that he could not report 
to the Bay Pines VA medical facility due to his physical 
limitations.  As a result, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2009).  The Board reminds the 
Veteran that the duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

The medical evidence reflects that on August 1999 VA 
examination, the Veteran was found to have bowel and bladder 
incontinence, bladder spasm, and pain as a result of the 
radiation therapy that he underwent for prostate cancer.  He 
was being followed by a urologist. 

On May 2000 VA examination, he reported that he had a 
frequency four to five times per day, and had nocturia one to 
two times per night.  There was no hesitancy, or dysuria.  He 
used Depend diapers daily.  The Veteran reported that he was 
retired.  His activities of daily living were found to be 
effected by 70 percent due to his bowel problems.  The 
examiner commented that it appeared that the combination of 
the Veteran's labile diabetes and the residuals of his 
radiation treatment for prostate cancer produced several 
symptoms that have worsened his prognosis.  

Private treatment records reflect that on February 2003 
examination, the Veteran reported that he experienced 
intermittent diarrhea, fecal, and urinary urgency. He was 
having two to three bowel movements per day.  He was also 
experiencing rectal bleeding about twice per month.  He was 
diagnosed with radiation proctitis, without present bleeding.   

A March 2004 VA general physical examination revealed that 
the Veteran's diabetes was assessed to be very well 
controlled, with daily medication.  His hypertension was 
stable.  He was taking beta blockers and aspirin for his 
coronary artery disease.  He reported that his diabetic 
neuropathy was doing better now that he switched medications, 
and his proctitis and fecal incontinence were doing better 
with Metamucil.  He was interested in setting up fee basis 
dental service, so that he could be treated closer to his 
home.  

Private treatment records reflect that in June 2004, the 
Veteran reported that he was experiencing daily diarrhea, and 
he was counseled to increase his Metamucil intake, to avoid 
certain foods that would provoke his diabetes, and to take 
Imodium each night if he continued to experience diarrhea.  
In July 2004, he was noted to have occasional fecal 
incontinence, with recurrent heartburn and reflux at night.  
He had two episodes of incontinence the previous month, but 
had not experienced diarrhea.  

In November 2004, the Veteran submitted a statement in which 
he contended that he was weak, with pain in his hips and 
legs.  He no longer drove an automobile, and used a walker or 
cane depending on how far from the curb his car would be from 
his doctor's office.  He reported that, just the other day, 
on the way to the doctor's office, he had an unexpected bowel 
movement and had to go home to change his clothing.  

On June 2005 VA annual examination, the Veteran's 
hypertension was found to be stable, his diabetes well 
controlled, and his coronary artery disease to be 
asymptomatic.  He was having trouble with his diabetic 
neuropathy.  He was still experiencing fecal and urinary 
incontinence.  He was on medication for depression.  A June 
2006 nursing intake note reflects that the Veteran was 
experiencing chronic leg pain due to his neuropathy.  He was 
found to be able to take care of his daily activities, such 
as mobility, toileting, bathing, and grooming, on his own, 
and he was not considered a high risk for falls.  With regard 
to his multiple medical conditions, the Veteran reported that 
his incontinence was not getting worse, and he had occasional 
diarrhea, though he still wore Depend diapers.  It was 
difficult for him to walk due to pain and limitation of 
movements related to his neuropathy.  In May 2007, the 
Veteran reported that he was still suffering from fecal 
incontinence, as well as a burning sensation in his lower 
extremities.  He was treating the burning sensation with a 
new drug prescribed by a private physician, with positive 
results.  His list of medical disabilities, hypertension, 
hyperlipidemia, diabetes, the residuals of his prostate 
carcinoma, his mood disorder, and his chronic obstructive 
pulmonary disease were all found to be stable on medication.  

Private treatment records reflect that in December 2005, his 
radiation proctitis was treated with an argon plasma 
coagulator, with good results.  Hi rectal bleeding was 
reported to have diminished.  Subsequent treatment records 
dated until April 2009 reflect that the Veteran continued to 
experience diarrhea several times per week, and sometimes 
less.  He treated the diarrhea with Imodium, after which he 
would experience firm stools.  His bowel habits were also 
affected by his diet, and were thought to possibly be related 
to his diabetes.  His ingestion of certain sugars and fats 
were monitored frequently and changed.  In August 2008, the 
Veteran reported that in the previous three years, his rectal 
bleeding had diminished.  He was having solid bowel 
movements.  It was not until a week previously that he had 
developed diarrhea occurring four to five times per day.  
Stool studies and blood tests did not reflect a cause for the 
onset of diarrhea.  The Veteran was counseled to discontinue 
certain supplements, such as fish oil and vitamin E, and to 
increase his intake of Imodium and Metamucil.  In September 
2008, his fecal incontinence had improved and he was not 
having diarrhea.  In April 2009, he reported that he had 
diarrhea with fecal incontinence about once per month.  He 
stated that without warning he would have a bladder or bowel 
emergency in which he would need to get to a bathroom within 
thirty seconds.  Significantly, after a thorough review of 
the record, there is no indication that the Veteran has been 
medically determined to be housebound or in need of the aid 
and attendance of another person.  

With regard to the Veteran's diabetes and diabetic 
neuropathy, from October 2002 to May 2009, the Veteran 
received the majority of his treatment from one private 
physician.  The records relating to this care are numerous, 
and indicate that the Veteran was seen at least on a monthly 
basis.  In summary, in 2002, the Veteran's diabetes 
management was poor and he felt tired most of the time.  His 
diabetic complications included peripheral neuropathy with 
numbness in the hand and feet and erectile dysfunction.  
After receiving a diabetic education, the Veteran adhered to 
his regime, and reported that he was feeling better.  His 
diagnosis included background diabetic retinopathy, diabetic 
peripheral neuropathy, arterial hypertension, coronary artery 
disease, and diabetes mellitus.  In December 2002, his 
adherence to a diabetic diet was better, his weight was 
stable, and he was taking his medication as prescribed.  In 
February 2003, his neuropathy was bothering his legs.  He was 
counseled on controlling his diabetes with the correct 
medication, diet, and exercise.  He was using a cane 
sometimes.  In June 2003, the Veteran reported severe leg 
pain and was taking a pain medication for the symptoms.  The 
medication was causing severe constipation, and he was 
instructed to take a laxative.  He was also being treated for 
vomiting after meals due to gastroparesis.  In April 2004, 
the Veteran's weight was stable, he was adhering to his 
medications, though his blood glucose levels were widely 
fluctuating.  His legs were weak and he walked unsteadily.  
He reported that his bladder and bowel incontinence affected 
his quality of life, and he was not able to travel for a long 
period of time.  His medications were adjusted to regulate 
his blood sugars.  In January 2005, his blood glucose 
readings were improving.  Subsequent records dated until May 
2009 reflect ongoing management of medications.  In November 
2006, the Veteran reported that he was feeling well most of 
the time.  He had reoccurring episodes of hypoglycemia.  From 
2007 to 2009, there was no significant change in the 
Veteran's reported diabetes symptoms or treatment.  His care 
was comprised of medication adjustment and diabetic 
counseling. Significantly, these records do not reflect that 
the Veteran has been determined to be housebound or in need 
of regular aid and attendance.  To the contrary, the records 
discuss the Veteran's diet and exercise regime, and state 
repeatedly that the Veteran was able to take care of his own 
medical and health needs.  It is also significant that the 
Veteran sought treatment from this physician every month, or 
every few months, for many years, suggesting that he was able 
to leave the home for doctors visits. 

In August 2009, the Veteran's wife submitted a statement 
contending that the Veteran's diabetic neuropathy caused him 
to fall and stumble.  He used a cane when he was inside, and 
a walker when he was outside.  He stayed home except to go to 
doctors appointments.  She was his primary care taker, 
tending to his diabetes management and cleaning up after him 
when he had a bowel or bladder accident.  

In this case, the Veteran has notable limitations, including 
burning and painful legs, limiting his mobility, and bladder 
and fecal incontinence, limiting the time in which he can be 
outside of the home or away from a toilet.  He also contends 
that he uses a cane to ambulate while inside the home, and a 
walker outside the home, and cannot drive long distances.  
However, the numerous private and VA treatment records of 
record do not reflect that the Veteran is housebound or 
unable to attend to the activities of daily living without 
aid and attendance.  The available evidence reflects that the 
Veteran is able to leave the house at his discretion.  He was 
able to seek medical treatment on a weekly or monthly basis 
throughout the appeal period, and, although he has stated 
that he is unable to drive to Bay Pines VA medical facility 
for VA examinations, he has been able to seek medical 
treatment at the VA on an annual basis from May 2004 to May 
2007.  There is also no indication that the Veteran is unable 
to attend to his medical and health maintenance, as the 
medical evidence suggests that he is able to eat, bathe, and 
groom himself, and attend to the wants of nature.  In 
addition, there is no indication that he requires assistance 
with these activities.  Although his wife has stated that she 
tends to his diabetic care and cleans up after him when he 
has bladder or bowel incontinence, the medical evidence of 
record reflects that his diarrhea is mostly intermittent and 
is treated with various medications and dietary restrictions.  

Additionally, as the Veteran reported that he lives at home 
with his wife, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  The 
Veteran thus does not meet the criteria to establish a 
factual need for aid and attendance of another person.  As 
the preponderance of the evidence demonstrates that the 
Veteran is not in need of the regular aid and attendance of 
another person, special monthly compensation based upon the 
need for the regular aid and attendance of another person is 
not warranted.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that the 
Veteran is housebound.  The Veteran has contended that he 
chooses not to leave the home due to the embarrassment of his 
bowel and bladder incontinence, but there is no evidence that 
he is unable to leave the home due to his disabilities.  
While the Veteran does have difficulty walking, he is not 
confined to his house by his disabilities.

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating higher than 30 percent for 
coronary artery disease status post coronary artery bypass 
graft is denied.

Special monthly compensation based upon the need for aid and 
attendance of another person is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


